Citation Nr: 9905328	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  93-09 309	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 70 percent disabling.



REPRESENTATION

Veteran represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from July 1967 to January 
1969.  He was awarded the Silver Star Medal and the Purple 
Heart Medal, among others, in conjunction with his service in 
Vietnam during the Vietnam era.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in April 1995.  At that time, the Board 
determined that the evidence supported an increase in 
disability rating assigned to the veteran's PTSD, from 
50 percent to 70 percent.  The Board additionally granted 
entitlement to a total disability rating on the basis of 
individual unemployability due to his service-connected 
physical and mental disabilities.  

The veteran subsequently appealed the Board's decision 
regarding both issues to the United States Court of Veterans 
Appeals (Court).  By order of May 1997, the Court granted the 
VA's Motion for Partial Remand, vacating that part of the 
Board's decision which denied an increased rating in excess 
of 70 percent for PTSD, remanding the issue of entitlement to 
an increased rating for PTSD, and dismissing the veteran's 
appeal as to the issue of entitlement to a total disability 
rating on the basis of individual unemployability.  [redacted].

In March 1998 the Board remanded the appeal to the RO for 
additional evidentiary and procedural development.  The case 
has been returned to the Board for further action in 
accordance with the Court's order and the veteran's appeal 
will now be considered based on all the evidence of record 
without further delay.

It appears that the veteran may be raising additional issues, 
including the assignment of the effective dates of awards of 
a total disability rating on the basis of unemployability and 
increased ratings for PTSD, entitlement to a temporary total 
rating for two periods of hospitalization and convalescence 
in 1984, and entitlement to fee basis authorization for 
psychological counseling in a September 1995 statement.  
These issues have not been addressed by the RO or developed 
for appellate review.  They are thus referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran is reclusive and virtually isolated in his 
community due to PTSD.

2.  The veteran experiences visual hallucinations which 
border on gross repudiation of reality due to PTSD.

3.  The veteran is demonstrably unable to maintain or retain 
employment due to PTSD. 


CONCLUSION OF LAW

A 100 percent disability rating is warranted for PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

History of the case

Service connection for PTSD was granted by rating decision of 
September 1985.  A disability rating of 30 percent was 
assigned effective in November 1984.  The disability rating 
was later increased to 70 percent effective in September 
1991.  

A review of the medical evidence of record shows that the 
veteran was hospitalized for intensive treatment of PTSD in 
1984.  He apparently sought treatment after having been 
extremely depressed to the point of complete immobilization, 
staying in bed most of the time and eating only bread because 
he did not have the energy to even open a can.  Prior to the 
hospitalization, he had engaged in an employment pattern of 
pulling himself together to make a good impression in order 
to get hired, but then becoming extremely tense and irritable 
and then quitting the job when he reached the verge of losing 
control.  He also suffered from visual hallucinations of 
people bleeding from facial and head wounds, or having 
missing arms and legs.

A February 1985 evaluation summary contains the evaluator's 
characterization of the veteran's PTSD symptomatology as 
"severe."  The report of a July 1985 VA examination, 
conducted in conjunction with the claim for entitlement to 
service connection reflects a diagnosis of chronic PTSD, 
which the examiner judged to have been moderate in severity.  
Treatment reports contain descriptions of the veteran's 
various fears and limitations, including a history of 
previous substance abuse, his fear of entering hospitals 
because it reminds him of his time as a medic in Vietnam, and 
his distrust of the VA in conjunction with his distrust of 
the military establishment.

An October 1991 memorandum written by a VA vocational 
rehabilitation psychologist indicates that the veteran was 
unsuccessful in a vocational rehabilitation program because 
of chronic sleep disturbances resulting from combat 
nightmares which caused a state of chronic fatigue.  The 
state of chronic fatigue severely impaired his ability to 
establish and maintain effective relationship with people, 
including his academic advisor, PTSD therapists, and 
instructors.  The veteran was described as very distrustful 
of VA services due to his PTSD.  The psychologist noted that 
despite encouragement, the veteran had been unable to follow 
through with psychotherapy either from the VA or from a non-
VA provider.  The psychologist presented the opinion that the 
veteran's ability to obtain any type of employment was 
severely limited.

The report of a November 1991 VA examination shows that the 
veteran obtained a score of 160 on the Mississippi Scale for 
PTSD; the examiner described the score as "rather high," 
noting that ninety percent of PTSD cases score over 107 on 
this test instrument.  The examiner commented that the 
veteran was very symptomatic from PTSD, that he was socially 
isolated, had not worked regularly in years, and was 
unemployable for the foreseeable future.  The examiner 
concluded the report with a diagnosis of severe PTSD.  

According to the report of a February 1994 VA examination, 
the veteran reported nightmares, difficulty sleeping, having 
to avoid eating ketchup, watching television or videos about 
Vietnam, and avoiding helicopters and all loud noises.  He 
stated that he felt isolated and never left the house.  The 
examiner commented that the veteran presented with a long 
history of signs and symptoms which suggested a diagnosis of 
PTSD under the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders IIIR.  The examiner 
characterized the severity of the veteran's PTSD as 
moderately severe to severe, due to stressors of catastrophic 
proportions.  Lastly, the examiner estimated the veteran's 
global assessment of functioning level to be thirty-two.

One of the VA psychologists who had treated the veteran 
during the hospitalization in 1984 when his PTSD was 
initially diagnosed submitted a memorandum for the claims 
file in June 1994.  He stated that when he had treated the 
veteran in 1984, he had believed that the veteran was totally 
disabled and unemployable and that it had been questionable 
whether he could function outside of the hospital at all.  
The psychologist further indicated that he had recontacted 
the veteran a couple of months before the date on the 
memorandum at the request of another veteran who indicated he 
was worried about the veteran, it was clear to the 
psychologist that the veteran remained completely disabled.  
He described the veteran's prognosis as very poor, indicated 
that his condition had deteriorated over the previous decade, 
and stated that he believed the veteran required 
hospitalization.  

In a July 1994 letter to the veteran's United States Senator, 
the same psychologist described the veteran as "one of the 
most severely traumatized veterans I have encountered in over 
twenty years of work in the VA."  He stated the veteran was 
severely depressed, a virtual recluse, and on the verge of 
becoming homeless.  

Pursuant to the Board's remand, in April 1998, the RO 
requested copies of all recent medical reports pertaining to 
the veteran from the VA Medical Center.  In May 1998, the 
Medical Center sent copies of treatment records dated in 1994 
and 1995, with a cover note indicating that these records 
reflected all outpatient treatment provided to the veteran 
from January 1994 through May 1998.

Also pursuant to the Board's remand, the RO attempted to 
schedule the veteran for a VA psychiatric examination.  By 
statement received in May 1998, the veteran's representative 
expressed the following:

[The veteran] is currently so ill that it 
would be impossible for him to present 
and defend his claim.  He is confined to 
his home and many days does not even get 
out of bed.  He has requested that I make 
a request for an indefinite delay in 
processing his remanded claim until such 
time that he is well enough to be able to 
proceed.  Your cooperation in this matter 
is appreciated.

In October 1998, five months after receiving this request, 
the RO mailed a letter to the veteran asking whether he was 
able to present himself for an examination at that time.  The 
veteran was requested to reply as soon as possible, but 
preferably within thirty days.  No response was received from 
the veteran and the appeal was subsequently returned to the 
Board.  


Law and regulations

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Consideration of factors wholly outside the schedular rating 
criteria would constitute error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  The use of 
manifestations not resulting from the service-connected 
disability in establishing the appropriate evaluation is to 
be avoided.  38 C.F.R. § 4.14.

Where the law or regulation changes before conclusion of the 
appeal process, the version most favorable to the veteran 
applies, unless otherwise provided.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  New VA regulations codified in 
38 C.F.R. § 4.130, regarding the evaluation of 
neuropsychiatric disabilities became effective November 7, 
1996, before the promulgation of a final decision on the 
veteran's claim for entitlement to an increased rating for 
PTSD.  61 Fed.Reg. 52695 (1996).  When a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to an appellant applies 
unless Congress provided otherwise or permitted the Secretary 
to do otherwise and the Secretary does so.  Marcoux v. Brown, 
9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  A legal opinion promulgated by the VA Office of the 
General Counsel held that whether the amended criteria for 
the evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  
Thus, a comparison of the old regulatory criteria as applied 
to the facts of the veteran's case with the new regulatory 
criteria as applied to the facts is required by law.

Prior to November 1996, governing regulation provided that 
the severity of a psychiatric disability would be measured by 
actual symptomatology , as it affects social and industrial 
adaptability.  38 C.F.R. § 4.130 (1995).  The criteria 
provided for evaluating impairment resulting from 
psychoneurotic disorders rated at 50 percent and higher were 
as follows:

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility, and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  
[50 percent]

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  
[70 percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such a fantasy, confusion, 
panic, and explosions of aggressive 
energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to 
maintain or retain employment.  
[100 percent]  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995).

Under the new regulatory rating criteria, PTSD, along with 
other anxiety disorders, is rated under a "General Rating 
Formula for Mental Disorders".  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).  As amended, the regulation 
reads:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (1998).  However, when evaluating the 
level of disability resulting from a mental disorder, the 
rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (1998).


Analysis

A review of the evidence of record in light of the old 
regulatory criteria supports the conclusion that a disability 
rating of 100 percent is warranted under the old regulations.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  
Manifestations of PTSD appear to cause such significant 
functional impairment that the veteran is virtually isolated 
in the community.  The veteran has a history of reclusiveness 
which has been attributed to his PTSD by medical 
professionals.  According to recent medical evidence, the 
veteran suffers from incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality in the form of 
visual hallucinations of people bleeding from facial and head 
wounds, or having missing arms and legs.  He has previously 
been adjudicated as unemployable due to the combination of 
his service-connected disabilities, physical and mental.  By 
this decision, however, the Board finds that he is 
unemployable solely due to impairment resulting from PTSD.  
Several of the psychologists discussed above who were 
familiar with the veteran and his disabilities have opined 
that he is unemployable on account of PTSD.  There is no 
reason to doubt these opinions as there is no conflicting 
evidence contained in the claims file.  Furthermore, other 
evidence of record, such as the 1994 VA examiner's assignment 
of a Global Assessment of Functioning of 32, is consistent 
with this conclusion.  Although the recent evidence of record 
is not medical in nature, the facts that the veteran has 
apparently not sought any medical treatment for his 
considerable physical disabilities since 1995 and that in 
1998 he reported spending most of his time in bed, tend to 
support the conclusion that he is demonstrably unable to 
maintain or retain employment as well.

The Board notes that the most recent VA examiner described 
the veteran's degree of impairment resulting from PTSD as 
"moderately severe to severe."  The words "slight," 
"moderate" and "severe" are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "moderate" or "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  Thus, there is no 
inherent conflict in the Board's assignment of a 100 percent 
disability rating, rather than a 70 percent disability 
rating, which would reflect "severe" impairment under the 
1995 regulatory criteria, as the Board is required to reach a 
conclusion of law based upon all the evidence of record as 
opposed to the VA examiner's medical description of the 
veteran's impairment as "moderately severe to severe."  See 
38 C.F.R. §§ 4.2, 4.6.

Because the Board has concluded that an assignment of a 
100 percent disability rating for PTSD is warranted under the 
1995 criteria, an analysis of the regulatory criteria for the 
evaluation of PTSD currently in force is unnecessary.  


ORDER

A disability rating of 100 percent for PTSD is allowed, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.   


		
	V. L. Jordan
	Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)




 Department of Veterans Affairs

